                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

KEVIN EUGENE WILLINGHAM,                       )
#222 866,                                      )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     ) CIVIL ACTION NO. 2:19-CV-1053-WHA
                                               )
DIRECTOR OF ALABAMA STATE                      )
PERSONNEL DEPARTMENT, et al.                   )
                                               )
        Defendants.                            )

                                             ORDER

        This lawsuit is before the court on the recommendation of the United States Magistrate

Judge that the case be transferred to the United States District Court for the Southern District of

Alabama under 28 U.S.C. § 1406(a). Doc. 3. There are no objections to the recommendation. After

an independent review of the record, the court concludes the Magistrate Judge’s recommendation

should be adopted. Accordingly, it is ORDERED that:

        (1) The Magistrate Judge’s recommendation (Doc. 3) is adopted.

        (2) This case is transferred to the United States District Court for the Southern District of

        Alabama under 28 U.S.C. § 1406(a).

        The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the transfer

of this action.

        This case is closed in this court.

        Done, this 31st day of January 2020.

                                          /s/ W. Harold Albritton
                                        W. HAROLD ALBRITTON
                                        SENIOR UNITED STATES DISTRICT JUDGE
